EXHIBIT 10.1

FOURTH AMENDMENT TO LOAN AGREEMENT

ENTERED INTO by and between HEALTHSTREAM, INC., a Tennessee corporation (the
“Borrower”), and SUNTRUST BANK, a Georgia state banking corporation (the
“Lender”), as of this 30th day of March, 2011.

RECITALS:

1. The Borrower and the Lender entered into a Loan Agreement dated July 21,
2006, as amended by that certain First Amendment to Loan Agreement dated
February 16, 2007, as amended by that certain Second Amendment to Loan Agreement
dated July 23, 2007, and as amended by that certain Third Amendment to Loan
Agreement dated July 17, 2009 (as amended, the “Loan Agreement”).

2. The Borrower and the Lender desire to amend the Loan Agreement as provided in
this amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Borrower and the Lender agree as follows:

1. Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

1.1 Loan Facility. Subject to the Conditions Precedent and the other terms and
conditions contained in this Agreement and the other Loan Documents, and in
reliance upon the representations, warranties and covenants in this Agreement
and the other Loan Documents, Lender agrees to make Advances to Borrower on a
revolving credit basis up to $20,000,000 from time to time until the Revolving
Note Maturity Date, as evidenced by and pursuant to the Revolving Note.

2. Section 1.3 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

1.3 Interest. Interest shall accrue on all amounts advanced under the Revolving
Note at the Applicable Rate, except that interest shall accrue at the Default
Rate following the occurrence of an Event of Default (regardless of whether
notice thereof has been given to Borrower).

3. Section 4.1(c) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(c) Compliance Certificate. Simultaneously with the financial statements
described in subparts (a) and (b) above, a compliance certificate executed by
Borrower’s Chief Financial Officer setting forth in reasonable detail
calculations showing compliance (or lack thereof) with the provisions of
Section 5.8 herein; and

4. Section 7.1 of the Loan Agreement is hereby amended to restated the notice
address of the Lender to read as follows:

SunTrust Bank
401 Commerce Street
4th Floor, Suite 4400
Nashville, TN 37219

Attn: Jason Reierson

1

5. Section 8.1 of the Loan Agreement is amended to include the definition of
“Applicable Rate” to read as follows:

“Applicable Rate” means a variable rate of interest equal to the 30 Day LIBOR
Rate, plus the number of basis points depicted on the pricing grid set forth
below; provided that the Applicable Rate as of March 30, 2011 shall be equal to
the 30 Day LIBOR Rate, plus 175 basis points per annum (the “Initial Applicable
Rate”). The Initial Applicable Rate shall remain effective until the Lender
receives the Borrower’s calculation of the Funded Debt to EBITDA Ratio as
required by Section 4.1(c) herein for the quarter ending December 31, 2010.
Thereafter and on a quarterly basis, the Applicable Rate shall be adjusted to
reflect changes to the Funded Debt to EBITDA Ratio as such changes are reported
to Lender pursuant to Section 4.1(c) herein. Calculation of the Funded Debt to
EBITDA Ratio shall be made on a rolling four quarter basis. Interest for each
year shall be computed on the basis of a year of 360 days for the actual number
of days elapsed.

APPLICABLE RATE PRICING GRID

      BASIS POINTS   FUNDED DEBT TO EBITDA RATIO 175 basis points per annum  
Equal to or less than 1.00 to 1.00
   
 
200 basis points per annum  
Greater than 1.00 to 1.00, but no more than 2.00
to 1.00
   
 

6. The definition of “Guaranty” as used in Section 8.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Guaranty” means the Guaranty executed by each Existing Subsidiary Guarantor,
and any Subsidiary of Borrower created by Permitted Acquisitions.

7. The definition of “Permitted Acquisitions” as used in Section 8.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Permitted Acquisitions” means an acquisition by Borrower of the assets or
capital stock of any Person provided, that, (i) Borrower delivers written notice
to Lender fifteen (15) days prior to the completion of the intended acquisition,
which notice shall provide general details about the acquisition, (ii) together
with such written notice, Borrower provides Lender with pro forma calculations
detailing the post-acquisition effect that the acquisition will have on the
Borrower’s consolidated financial statements and the Financial Covenants set
forth in Section 5.8 of this Loan Agreement, (iii) the information provided by
the Borrower and identified in subpart (i) and (ii) above confirms that the
Borrower will be in compliance with the Financial Covenants set forth in
Section 5.8 herein after giving effect to the acquisition, (iv) the information
provided by the Borrower and identified in subparts (i) and (ii) above confirms
that no Material Adverse Effect will occur as a result of the acquisition,
(v) in the event that the acquisition results in the acquisition of any new
Subsidiary, such new Subsidiary executes a Guaranty Agreement in form and
substance required by Lender substantially similar to the Guaranty executed by
the Guarantors, and (vi) shall include only those Person(s) operating
substantially in the same industry or servicing a similar client base.

2

8. The definition of “Revolving Note” as used in Section 8.1 of the Loan
Agreement shall be amended and restated in its entirety as follows:

“Revolving Note” means that certain Revolving Credit Note dated July 21, 2006
issued by the Borrower to the order of Lender in the original principal amount
of up to $7,000,000, as amended and increased to $10,000,000 pursuant to that
certain First Amendment to Revolving Credit Note dated February 16, 2007, as
amended and increased to $15,000,000 pursuant to that certain Second Amendment
to Revolving Credit Note dated July 23, 2007, as amended pursuant to that
certain Third Amendment to Revolving Credit Note dated July 17, 2009, and as
amended and increased to $20,000,000 pursuant to that certain Fourth Amendment
to Revolving Credit Note dated March 30, 2011, as such may be amended from time
to time.

9. The definition of “Revolving Note Maturity Date” shall be amended and
restated as follows:

“Revolving Note Maturity Date” means the earlier of: (a) July 21, 2012, (b) the
occurrence of any event described in Section 6.1(d) or Section 6.1(e) hereof; or
(c) Lender’s acceleration of the Indebtedness following the occurrence of an
Event of Default.

10. The Loan Agreement is not amended in any other respect.

11. The Borrower affirms its obligations under the Loan Agreement, as amended
hereby, and the Borrower agrees that such obligations are its valid and binding
obligations, enforceable in accordance with its terms, subject to no objection,
counterclaim, or defense.

12. The Borrower affirms that no Default or Event of Default exists. The
Borrower reaffirms all of the representations and warranties contained in
Article II of the Loan Agreement, and the Borrower affirms that each of such
representations and warranties remain true and correct in all material respects
as of the date of this Fourth Amendment to Loan Agreement, excluding
representations and warranties that by their express terms are limited to a
specific date.

3

13. Lender’s obligations to enter into this Fourth Amendment to Loan Agreement
are subject to receipt by Lender of the following: (i) fully executed Fourth
Amendment to Loan Agreement, (ii) fully executed Fourth Amendment to Revolving
Credit Note, (iii) a resolution of the Borrower in form and substance
satisfactory to Lender, (iv) a certificate of good standing of Borrower and the
Existing Subsidiary Guarantors containing no matter objectionable to Lender,
(v) amendments to the Guaranties executed by the Guarantors in form and
substance satisfactory to Lender, and (vi) payment by Borrower to Lender of a
non-refundable commitment fee of $10,000 and payment of all of Lender’s costs
and expenses incurred in connection with the transaction evidenced hereby.

ENTERED INTO as of the date first written above.

BORROWER:

HEALTHSTREAM, INC.

By: /s/ Gerard M. Hayden, Jr.
Gerard M. Hayden, Jr.
Senior Vice President and
Chief Financial Officer


LENDER:

SUNTRUST BANK

By: /s/ Jason Reierson
Title: FVP


4

AGREED TO AND ACCEPTED BY:

GUARANTORS (by signing below
the Guarantors affirm that each
Guarantor has consented to and
approved the Loan Agreement, as
defined herein, and as amended
hereby):

THE JACKSON ORGANIZATION,
RESEARCH CONSULTANTS, INC.

By: /s/ Gerard M. Hayden, Jr.
Title: Senior Vice President and Chief Financial Officer


HEALTHSTREAM ACQUISITION I, INC.

By: /s/ Gerard M. Hayden, Jr.
Title: Senior Vice President and Chief Financial Officer


HEALTHSTREAM ACQUISITION II, INC.

By: /s/ Gerard M. Hayden, Jr.
Title: Senior Vice President and Chief Financial Officer


DATA MANAGEMENT & RESEARCH, INC.

By: /s/ Gerard M. Hayden, Jr.
Title: Senior Vice President and Chief Financial Officer


5